Order entered January 27, 2020




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-20-00055-CV

                      IN THE INTEREST OF S.B. & S.B., CHILDREN

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. JC-12-1096-X

                                          ORDER
       Before the Court is appellant’s January 15, 2020 motion to extend time for filing her

notice of appeal. We GRANT the motion and deem the notice of appeal filed January 9, 2020

timely for jurisdictional purposes.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE